Citation Nr: 0411190	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  95-02 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 1972, 
during which time he was in Vietnam.

This appeal to the Board of Veterans Appeals (the Board) is from 
rating action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  During the course of 
the pending appeal, the issue has also been raised as to 
nonservice-connected pension benefits, an issue which is not part 
of the current appeal.

FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so as to 
provide ample basis for resolution of the pending appellate issue 
at this time.

2.  It is not unreasonable to conclude that the veteran was 
exposed to combat-compatible circumstances during documented 
Vietnam counterinsurgency operations while stationed at DaNang and 
in jobs as forward advanceman, artillery scout observer and motor 
vehicle operator.  

3.  The veteran's experiences are partly corroborated by others 
and his service records are not inconsistent therewith.  

4.  Credible evidence and medical opinion sustains that an 
acquired psychiatric disorder, including that diagnosed as PTSD, 
is a result of his Vietnam service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is reasonably the 
result of service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 
1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 3.303. 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of the current appeal, certain revisions have 
been effectuated with regard to an obligation placed on VA for 
providing assistance in development of evidence, and in other 
areas.  Some development has been undertaken herein, although 
there has been some delay in furthering that goal.  The veteran 
has indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which would 
benefit his claim.  The Board is satisfied that adequate 
development has taken place and there is a sound evidentiary basis 
for resolution of this issue at present without detriment to the 
due process rights of the veteran.
Criteria

Service connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  If a chronic disorder, such as 
psychosis, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to disease so diagnosed when the evidence warrants direct service 
connection.  See 38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen v Brown, 10 
Vet. App. 128, 138 (1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of this 
appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the version 
most favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and the 
Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence establishing 
a clear diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed inservice 
stressor.  And if the evidence otherwise establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the pertinent 
regulation was amended to read as follows: Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter, a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  

In any event, in adjudicating a claim for service connection for 
PTSD, VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 
(1993). 

Where the claimed stressor is not related to combat, "credible 
supporting evidence" is required and "the appellant's testimony, 
by itself, cannot as a matter of law, establish the occurrence of 
a noncombat stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  The requisite additional evidence may be obtained 
from sources other than the veteran's service records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court clarified 
the analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126. See 
61 Fed. Reg. 52695-52702 (1996). Therefore, the Court took 
judicial notice of the effect of the shift in diagnostic criteria.  
The major effect is that the criteria have changed from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  The 
question of whether a claimed stressor was severe enough to cause 
PTSD in a particular individual is now a clinical determination 
for the examining mental health professional.  See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting evidence 
of any claimed stressor used in supporting a diagnosis of post-
traumatic stress disorder.  Id. at 20; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994). [i.e., in Doran, a veteran's service records had 
been lost due to fire; however, his account of in-service 
stressors was corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative evidence 
of the claim in-service stressors is a factual determination.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In various judicial qualifications and discussions of that basic 
premise, the Court has rejected the notion that whether a veteran 
was actually with his unit at the time of a specific attack is 
required to verify that attack as a PTSD stressor; or that there 
be other corroboration of specific activities or even every detail 
of the personal participation in the identifying process.  See, 
i.e., Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it remains the 
duty of the Board as the fact finder to determine credibility in 
any number of other contexts, whether it has to do with testimony 
or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however , a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v, Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  In 
any event, the Board has the duty to assess the credibility and 
weight to be given the evidence.

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993); see also Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(Observing that in a case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest); citing Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of testimony 
it does not affect competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching its 
own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  And when the medical evidence is 
inadequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background

There were no complaints of, diagnosis of or treatment for any 
mental disorders reflected in the service medical records.  The 
veteran did not receive any treatment for wounds incurred in 
combat.  Segments of his 201 file are in the claims folder.

The service personnel records demonstrate that the veteran served 
in the Republic of Vietnam for a period of time of about 6 weeks.  
He did not receive any awards or decorations indicative of 
participation in combat.  However, he was in documented Vietnam 
counterinsurgency operations while stationed at DaNang and in jobs 
as forward advanceman, artillery scout observer and motor vehicle 
operator.  

Some VA clinical records have shown a diagnosis of antisocial 
personality disorder.  There is also a history of alcohol abuse 
although he has undergone treatment in that regard.

Recent VA evaluative and treatment records have all diagnosed PTSD 
and most examiners have attributed this to his military stressors.

The veteran has described a number of incidents which he feels 
were his inservice stressors, many of which he now relives.  He 
has endeavored to commit suicide and in one such incident, shot 
himself in the head and lost an eye as a result.

Military Personnel Records Center has been contacted in order to 
obtain the missing records.  No further records have been 
forthcoming and it can be assumed that none are readily available.  
The service department has been unable to further identify persons 
or incidents involved in the veteran's alleged stressors.

A statement from a friend has been associated with the claims file 
which reports his post-Vietnam behavior and described some of 
those changes and the incidents which he related to them as 
causing his discomfort.


Analysis

The clinical records show that numerous physicians including from 
VA have often diagnosed the veteran's psychiatric disability as 
being due to PTSD.  There is also some suggestion of alcohol 
abuse, and an underling personality disorder, but these would not 
exclude the presence of PTSD as a result of service.  

In reviewing the overall evidence of record, the Board finds that 
the veteran's communications, including those in which he has 
delineated his Vietnam experiences, and data in support thereof, 
have been both entirely consistent and credible.  Although further 
substantiation has not been forthcoming from the service 
department, the documentation now of record is not inconsistent 
with and is, on retrospect, seen by the Board as entirely capable 
of corroborating his assertions in that regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric specialists 
have diagnosed PTSD and have attributed it to the veteran's 
Vietnam service.  While his official service documentations may 
not necessarily place him in "traditional" regimented combat 
structures, his jobs certainly took him into harm's way and were 
quite closely combat related.  It is noteworthy that he was 
documented to have served in areas at specific times when such 
combat-like situations often occurred, and that related stressors 
were not only entirely possible but often quite probable.  He 
states that these circumstances were of a certain nature which are 
entirely compatible with combat, and those which were not actual 
combat-related, were of significant trauma in his life; this is 
entirely credible.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  All in all, the Board is 
convinced by the credible evidence of record that the veteran's 
service was, in part, consistent with combat, and as such, his own 
offering of stressors must be taken at their face value.  

In this case, the Board also finds the veteran's discussions in 
that regard to be entirely plausible; and his service records do 
not negate the allegations he has made with regard to locations, 
stressors, etc.

VA physicians have repeatedly included a diagnosis of PTSD.  Those 
expert examiners including at VA facilities where he is undergoing 
PTSD therapy, who have confirmed the presence of PTSD through 
various testing procedures, have indeed attributed his PTSD to his 
service in Vietnam and the stressors he has claimed as a result 
thereof.

Since all criteria have been fulfilled, accordingly, the Board 
concludes that the veteran's currently diagnosed PTSD is 
reasonably the result of his Vietnam service, and service 
connection is in order.  


ORDER

Service connection for an acquired psychiatric disorder to include 
PTSD is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



